Citation Nr: 1446349	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 15, 2012.

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD as of May 15, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to May 1971 with combat service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that granted service connection for PTSD and assigned a 30 percent rating, effective from January 12, 2010. 

A January 2014 rating decision increased the Veteran's initially assigned rating for PTSD from 30 percent to 50 percent as of May 15, 2012.  As the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The issue has been recharacterized above.

In June 2014, the Veteran presented sworn testimony during a Travel Board hearing in Columbia, South Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

A rating decision denying entitlement to a TDIU was issued in January 2014.  As the Veteran is challenging the disability rating assigned for his PTSD, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  There was no need for the Veteran to initiate a formal appeal on the TDIU issue.  The Veteran was also provided argument on the issue at his personal hearing.




FINDINGS OF FACT

1.  Prior to May 15, 2012, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  As of May 15, 2012, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity.

3.  The Veteran is in receipt of a 50 percent rating for PTSD, which is his only service connected disability.

4.  The Veteran's PTSD does not preclude gainful employment.


CONCLUSIONS OF LAW

1.  Prior to May 15, 2012, the criteria for a disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2013).

2.  As of May 15, 2012, the criteria for a disability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

In a situation as here where the claim arose in the context of the Veteran trying to establish his entitlement to service connection for a disability, and VA provided him the required notice concerning this underlying issue, and service connection was actually granted, the claim as it arose in its initial context has been substantiated, i.e., proven, so the intended purpose of the notice served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional notice is required for a "downstream" issue, to include appeal pertaining to the assigned rating and TDIU.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Rather than issuing an additional notice letter in this situation concerning the "downstream" claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement is not resolved.   Such was the case here.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA examination reports, and VA treatment records are in the file.  The Veteran has not identified any outstanding private or other psychiatric treatment records that he wished for VA to obtain.

The Veteran underwent a VA examination to determine the severity of his PTSD most recently in January 2014.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any material worsening of the Veteran's psychiatric disability since the January 2014 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  Although the Veteran testified at his June 2014 Board hearing that his psychiatric symptoms had worsened since his May 2012 examination, he made no such assertions regarding the January 2014 examination.  Further, the symptoms that he reported experiencing in his hearing testimony are consistent with those reported at the time of the January 2014 examination.  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his contentions regarding the severity of his psychiatric symptoms.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increase Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling prior to May 15, 2012 and 50 percent disabling as of May 15, 2012 under Diagnostic Code 9411.  He seeks a higher initial rating.

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 71 to 80 is defined as symptoms, if present, that are transient and expectable reactions to psychological stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

The Veteran was first examined in February 2010.  At that time, he reported difficulty sleeping, restless sleep, nightmares, exaggerated startle response, avoidance of crowds, and poor appetite.  He indicated that he was "antisocial," but also reported a 14 year marriage, several friends, and conversing with someone almost every day.  He also reported that he worked about 25 hours a week as a supervisor of a crew.  His mental status examination was normal with no delusions or bizarre thoughts and normal speech, reasoning, judgment, concentration, recall, and communication abilities.  The examiner assigned a GAF score of 75.

After reporting concerns that the February 2010 examiner may have missed some of his symptomatology, the Veteran was afforded a new VA examination in July 2010.  At that time, he reported irritability, difficulty sleeping, nightmares, hypervigilance, and a single episode of suicidal ideation.  He indicated that he had a good relationship with his wife of 16 years and worked 15-20 hours per week.  The examiner observed normal thought processes, speech, anxiety, and mood symptoms.  He diagnosed the Veteran with PTSD and assigned a GAF score of 59.

The Veteran was next examined in May 2012.  At that time, he complained of restless sleep with nightmares, recollections, intrusive memories, intense reactions to war-related stimulus, anxiety, suspiciousness, and panic attacks occurring weekly or less often.  He said he was impatient with his wife.

The examiner noted that he also had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.  Although the examiner marked that the Veteran had persistent delusions or hallucinations and an inability to establish and maintain effective relationships, he provided no examples or evidence of such disordered thinking or inability to maintain any effective relationships.  Significantly, the latter is contradicted by the examiner's earlier notation that the Veteran was married and visited his daughter out-of-state.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 45, concluding that he had serious impairment in social and occupational functioning with no social contact outside his immediate family and first degree relatives.  He further specified that the Veteran's level of disability was one of occupational and social impairment with reduced reliability and productivity.

Finally, the Veteran was most recently examined in January 2014.  At that time, he complained of irritability, anxiety, intrusive thoughts, nightmares, depressed mood, hypervigilance, and difficulty establishing and maintaining effective work and social relationships.  He reported living with his wife, having weekly contact with extended family, and traveling annually to visit his wife's children.  He denied any escalating conflicts or violence.  The examiner observed normal reasoning, recall, judgment, concentration and communication with no delusions or hallucinations.  Although the Veteran reported rarely lacking motivation to get out of bed, he denied any suicidal ideation.  The examiner diagnosed the Veteran with PTSD and concluded that his symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation.  He further commented that the Veteran's psychiatric symptoms seem to have improved since his May 2012 VA examination.

In addition to the VA examination reports, the medical evidence of record includes VA psychiatric treatment records which are consistent with the VA examination findings and include GAF scores ranging from 75 to 80.  VA treatment records from 2010 showed a reduction in symptoms with treatment and noted examples of the Veteran spending time with family and friends.

In addition to the medical evidence, the Veteran has provided written statements and hearing testimony, as well as statements from his wife, regarding his PTSD symptoms.  This lay evidence corroborates the Veteran's complaints as noted by the VA examiners and indicates that he maintains positive relationships with family members, including his wife, daughters, some siblings, and mother.

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 30 percent prior to May 15, 2012 or in excess of 50 percent from May 15, 2012 to the present.  

Prior to May 15, 2012, there is no evidence of symptoms commensurate of the next higher rating, such as may produce occupational and social impairment with reduced reliability and productivity, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, or impaired abstract thinking.  The Board fully recognizes that the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The treatment records and multiple VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 50 percent or higher rating.  The findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Notably, although the Veteran has reported difficulty with relationships, he also indicated that he had several positive family relationships and was working as a supervisor.   The evidence of record simply does not support symptoms severe enough to warrant a rating in excess of 30 percent prior to May 15, 2012.

Similarly, from May 14, 2012 to the present ,there is no evidence to support the assignment of a 70 percent or higher rating.  There is no evidence of symptoms commensurate of the next higher rating, such as may produce occupational and social impairment with deficiencies in most areas, suicidal ideation, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  Consideration has been given to the Veteran's complaints of having some difficulty with relationships.  The Board also notes that the Veteran has reported a single episode of suicidal ideation and the May 2012 examiner noted difficulty in adapting to stressful circumstances. 

However, the record shows that he has successfully maintained a marriage, some friendships, and relationships with his children, siblings, and mother.  He reported going to church on a regular basis.  He was also able to maintain employment until he quit working following hip replacement surgery.  See January 2014 examination report.  The totality of the evidence does not support a finding that the symptoms experienced by the Veteran have resulted in occupational or social impairment with deficiencies in most areas.  See Vazquez.   Rather, despite these symptoms, the Veteran has been able to establish and maintain effective social relationships.  The evidence of record simply does not support symptoms severe enough to warrant a rating in excess of 50 percent from May 15, 2012 to the present.  The Board notes that the Veteran's most recent symptoms, noted by the January 2014 VA examiner, do not appear to even meet the criteria for his currently assigned 50 percent evaluation.  However, as the AOJ has maintained this evaluation, the Board will not disturb it.  

Additionally, there is no indication in the evidence of record that the Veteran's psychiatric symptomatology warranted other than the currently assigned 30 percent and 50 percent disability ratings throughout the appeals period.  As such, assignment of additional staged ratings is not warranted.  See Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 30 percent and 50 percent disability ratings specifically contemplate his symptoms, including chronic sleep impairment, anxiety, depressed mood, and difficulty with relationships.  Moreover, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 30 percent for PTSD prior to May 15, 2012 and in excess of 50 percent as of May 15, 2012 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

III.  TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340 , 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.
The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a) . 

The Veteran is in receipt of a 50 percent rating for PTSD.  This is his only service connected disability.  

Because the Veteran does not have a combined rating of 70 percent or his overall combined rating for his PTSD is not 60 percent, he does not meet the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a) . VA policy is to grant a TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Thus, the Board must determine whether the evidence shows that the Veteran's service-connected PTSD precludes gainful employment consistent with his education and occupational experience. 

A review of the record shows that the Veteran was gainfully employed for over 20 years and than he ran and operated his own business during this period.  He has not worked since 2010.  However, when he was examined by VA in January 2014,  he reported that he had stopped working since he had undergone a hip replacement.  He described having steady full-time employment over the course of his adult life.  He told the examiner that he was frustrated that he is physically unable to perform tasks that he used to be able to do.  He discussed how he became anxious or frustrated by staying at home and that he spent time in his garage on old cars and engines.  These statements are in direct contrast to his July 2013 written statement that contended that his PTSD prevent him from working.  He has provided no explanation as to why he provided contradicting statements.  However, as the history recorded on the VA examination is more recent, and was gathered for the purpose providing treatment, the Board finds that the employment history described in January 2014 is more probative.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Moreover, as discussed above, the VA examiner determined that the symptoms of the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  Total occupational impairment has not been shown.

In sum, the current record contains no medical evidence, and contradictory lay evidence, that the Veteran's service connected PTSD had rendered him incapable of employment consistent with his education and occupational experience. 

The weight of the evidence is against a finding that the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience. Therefore, a referral of the Veteran's claim to VA's Director of C&P for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted. For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD, prior to May 15, 2012, is denied.

Entitlement to a disability rating in excess of 50 percent for PTSD, from May 15, 2012 to the present, is denied.

Entitlement to a TDIU is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


